DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is in response to the reply filed May 25, 2022.
Claims 1, 9, and 16 have been amended.
Claims 2-4, 10-11, 13, and 17 have been cancelled. 
Claims 1, 5-9, 12, 14-16, and 18-20 are currently pending and have been examined. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 25, 2022; May 31, 2022; and August 08, 2022 are being considered by the examiner.
Response to Arguments
The previous rejection under 35 USC 103 has been withdrawn in response to the submitted amendments. In addition to the closest prior art already made of record the Carrender (U.S. P.G. Pub. 2005/0097010 A1) and Ng (U.S. P.G. Pub. 2006/0282277 A1) are made of record in response to the submitted amendments.  Carrender [0027] and [0029] disclose automatically rerouting items using system rules for a particular class of item. Ng in [0048], [0054]-[0055], [0065], and [0082] discloses redirection determinations based upon any redirection fees or rebates for additional or reduced costs of a redirected parcel. However, it would not be obvious to combine Shakes, Melechko, McLellan, Bungard, Kuebert, Carrender, and Ng.
Applicant's remaining arguments filed May 25, 2022 have been fully considered but they are not persuasive.

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
The Office states that the claims are directed to a method of organizing human activity. However, the claims recite the server receiving a scan of a machine-readable indicia through the computer network from the mobile computing device and the machine-readable indicia is read by the server and utilized to confirm delivery of the particular parcel at the alternate delivery location. Reading a machine-readable indicia is not a human activity. Therefore, the claims are not directed to a method of organizing human activity.
Examiner respectfully disagrees. Scanning or reading a machine readable indicia has not been identified as a part of the method of organizing human activity because this is an additional element in the claim. As discussed in the rejection below, this scanning step is mere data gathering activity that is characteristic of extrasolution activity. Further, the specification only describes scanning or reading a machine readable indicia in functional terms wherein the function is to gather the data that is on the indicia. See Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea). 

Regarding the previous rejection under 35 USC 101, Applicant presented the following arguments:
Applicant points out that as in Claim 3 of Example 46, the actual delivery of the item to the alternative delivery location is an "other meaningful limitation" because it "actually uses the information" (e.g., the GPS coordinates of the mobile computing device, the alternate delivery location attributes, preferences of the intended recipient, preferences of the shipper, and the parcel attributes, etc.) to take "corrective action." For instance, the "corrective action" taken in independent claim 1 is "redirecting the particular parcel to the alternate delivery location and rerouting the delivery vehicle by modifying a delivery route of the delivery vehicle to include delivery of the particular parcel to the alternate delivery location, delivering the particular parcel to the alternate delivery location," which is based on the used information. For the same or similar reasons, the other independent claims take corrective action by delivering the item to the alternative delivery location instead of the original delivery location. Therefore, Applicant requests that the Examiner withdraw this rejection.
Examiner respectfully disagrees. The claimed redirection is described in the specification as transmitting an instruction to a human driver (Specification [043]). There is no indication in the specification that the delivery vehicle is autonomous or automatically controlled. The claim 3 in Example 46 discusses control signals for a machine control. Transmitting an instruction to a driver is not the same as the automated control signal for a mechanical sorting gate. See In re TLI Communications LLC Patent Litigation, 823 F.3d 607, 612 (Fed. Cir. 2016) (The specification does not describe a new telephone, a new server, or a new physical combination of the two. The specification fails to provide any technical details for the tangible components, but instead predominately describes the system and methods in purely functional terms.); Return Mail, Inc. v. USPS, 868 F.3d 1350, 1369 (Fed. Cir. 2017) ([The claims] do not improve the functioning of the computer or barcode system itself. Instead, they apply those functionalities in the context of processing return mail.); Trading Technologies Int’l v. IBG LLC, 921 F.3d 1084, 1093-94 (Fed. Cir. 2019) (the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-9, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1, 5-8, 16, and 18-20 recite a series of steps and, therefore, recite a process.
Claims 9, 12, and 14-15 recite a tangible article given properties through artificial means, and therefore recite a manufacture.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1, 9, and 16, as a whole, are directed to the abstract idea of receiving delivery location information and determining a suitable alternative delivery location, which is a method of organizing human activity. The claims recite a method of organizing human activity because determining a delivery location is part of organizing a commercial interaction (e.g. business relations) by organizing the relationship between the logistics provider and the recipient. The claims recite a method of organizing human activity because determining a delivery location is part of managing personal behavior or relationships or interactions between people (including following rules or instructions) by following rules for redirecting a package. The concept of “receiving delivery location information and determining a suitable alternative delivery location,” is described by the following limitations: receiving an indication a delivery is not possible, receiving parcel attributes, determining a parcel is eligible for redirection, compiling a list of alternate delivery locations, receiving alternate delivery location attributes, determining whether a parcel is eligible for redirection, determining a suitable redirection location, receiving locations, receiving location attributes, determining if location and parcel attributes match, selecting a location, confirming redirection with a recipient, and redirecting a parcel by rerouting a vehicle or returning a parcel. The mere nominal recitation of a processor, a non-transitory computer-readable medium, a server, a primary delivery location, an alternate delivery location, determining GPS coordinates, reading machine readable indicia, a distribution center, and a mobile device does not take the claim of the method of organizing human activity grouping. Thus, the claim recites an abstract idea.
With regards to Claims 8 and 20, the limitations further describe the above-identified judicial exception (the abstract idea) by the following limitations: determining user delivery location preferences, selecting a suitable location, and notifying a recipient.
Alice/Mayo Framework Step 2A – Prong 2:
The claim recites the additional elements: returning a parcel, redirecting a parcel, a processor, a non-transitory computer-readable medium, a server, a primary delivery location, an alternate delivery location, determining GPS coordinates, a distribution center, and a mobile device, which are used to perform the receiving and determining steps. The returning a parcel, redirecting a parcel, a processor, a non-transitory computer-readable medium, a primary delivery location, an alternate delivery location, a distribution center, and a mobile device in these steps are recited at a high level of generality. These returning a parcel, redirecting a parcel, processor, non-transitory computer-readable medium, server, a primary delivery location, an alternate delivery location, a distribution center, and a mobile device limitations are no more than mere instructions to apply the exception using a generic component. The determining GPS coordinates and reading a machine readable indicia steps are recited at a high level of generality (i.e., as a general means of gathering location and identifier data for use in the compiling and confirming steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field.  The claim as a whole is not implemented with a particular machine. The claim as a whole merely describes how to generally “apply” the concept of determining a delivery location for a product in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing product routing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1, 9, and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor, a non-transitory computer-readable medium. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services), and presenting information (See MPEP 2106.05(d)(II), MPEP 2106.05(g) presenting offers gathering statistics, OIP Technologies). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea by returning to a local distribution center (Specification [0042], [0056]), and redirecting a parcel (Specification [0030]-[0031]). See MPEP 2106.05(f). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a primary delivery location (Specification [0063]), an alternate delivery location (Specification [0063]), determining GPS coordinates (Specification [0036]), reading machine readable indicia (Specification [0044]), a distribution center (Specification [0063]), a server (Specification [0024], [0029]), and a mobile device (Specification [0021]). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by determining GPS coordinates and reading machine readable indicia. See MPEP 2106.05(g). The claims limit the field of use by reciting parcel delivery. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Remaining Claims:
With regards to Claims 5-7, 12, 14-15, and 18-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Carrender (U.S. P.G. Pub. 2005/0097010 A1) and Ng (U.S. P.G. Pub. 2006/0282277 A1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628